NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted November 7, 2007*
                            Decided November 20, 2007

                                     Before

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-4160

DAVID DOGGETT,                                Appeal from the United States
    Plaintiff-Appellant,                      District Court for the Northern
                                              District of Illinois, Eastern Division
      v.
                                              No. 05 C 2495
COOK COUNTY and CYNTHIA
PRZISLICKI,                                   Amy J. St. Eve,
     Defendants-Appellees.                    Judge.


                                    ORDER

      In this lawsuit under 42 U.S.C. § 1983, David Doggett claims that his former
employer fired him for exercising his First Amendment rights. The district court
granted summary judgment in favor of the defendants. Doggett appeals, and we
affirm.



      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-4160                                                                    Page 2

       We construe the facts in the light most favorable to Doggett. See Healy v.
City of Chicago, 450 F.3d 732, 738 (7th Cir. 2006). In 1992 Cook County, a
governmental entity and thus one whose employees enjoy First Amendment rights,
hired Doggett to work as an emergency room technician (ERT) at its hospital.
Doggett’s responsibilities included monitoring and transporting patients within the
hospital. In 2003 Doggett became a union steward and was responsible for
reporting grievances and complaints to Cook County on behalf of other ERTs. In
May 2004 Doggett sent the director of emergency nursing, Cynthia Przislicki, a
memo informing her that certain patients had been taken to the wrong treatment
area in the emergency room. The following month he sent Przislicki two more
memos: in the first Doggett complained of scheduling conflicts for ERTs, and in the
second he alleged that various staff members were not complying with a hospital
policy regarding transporting patients. In September 2004 Doggett sent his final
memo to Przislicki, complaining about a lack of confidentiality for patients in the
triage area. According to Doggett, one of his supervisors, Roger Farquharson, told
him he “was upsetting a lot of people with his memos.”

       In December 2004 a patient that Doggett was responsible for monitoring
reportedly absconded from the hospital. According to Farquharson, Doggett had
negligently left the patient unattended. Farquharson also reported that Doggett
admitted to having gone to the patient’s home to retrieve him, an action that
violated Cook County’s policies. Doggett, on the other hand, argued that the patient
never left his care and that the entire incident was fabricated. After conducting a
discharge hearing, Cook County accepted Farquharson’s version and fired Doggett.

       Doggett then initiated this action, arguing that Cook County and Przislicki
retaliated against him because of his memos. Doggett also raised state-law claims
alleging breach of contract and promissory estoppel. After discovery closed, the
defendants moved for summary judgment, arguing that Doggett’s speech was not
protected activity and that he presented no evidence connecting it to his firing. In
granting the motion, the district court did not decide whether the memos were
protected speech, but found that Doggett could not show that his speech was a
motivating factor in the decision to terminate his employment.

       On appeal Doggett, who was represented by counsel in the district court but
now proceeds pro se, challenges only the district court’s grant of summary judgment
on his First Amendment claim. We review the district court’s grant of summary
judgment de novo. To survive summary judgment, Doggett had to present evidence
from which a jury could conclude that his speech was protected by the First
Amendment and that it was a motivating factor in his firing. See Salas v. Wis.
Dep’t of Corr., 493 F.3d 913, 925 (7th Cir. 2007). The Supreme Court has held that
public employees are entitled to First Amendment protection when they speak as
“citizens about matters of public concern.” See Garcetti v. Ceballos, 126 S. Ct. 1951,
No. 06-4160                                                                    Page 3

1958 (2006) (citing Connick v. Myers, 461 U.S. 138 (1983)). But if the speech is part
of the employee’s official duties, the First Amendment will not shield the employee
from discipline. See Garcetti, 126 S. Ct. at 1959-62.

       Here, at least one of Doggett’s memos concerned aspects of patient care, such
as privacy and confidentiality, that were not part of his official duties. Unlike in
Garcetti, where the petitioner wrote his memorandum as part of his official duties
as a prosecutor, see id. at 1955-56, nothing in the record suggests that reporting
perceived errors in the hospital’s administration is part of an ERT’s official duties.
Compare Fuerst v. Clarke, 454 F.3d 770, 774 (7th Cir. 2006) (noting that deputy
sheriff’s public criticism of the sheriff was covered by First Amendment) with
Sigsworth v. City of Aurora, Illinois, 487 F.3d 506, 507-08 (7th Cir. 2007)
(concluding that investigator’s report about misconduct within his task force was
part of his official duty). Therefore, at least some of Doggett’s speech may be
protected by the First Amendment.

       But even if his speech was constitutionally protected, we agree with the
district court that Doggett presented no evidence linking his firing to his speech.
According to Doggett, Farquharson warned him that he “was upsetting a lot of
people with his memos” roughly three months before the incident that led to his
being fired. As an initial matter, we previously have held that a three-month gap
between a protected activity and an employee’s termination negates an inference of
retaliation. See Lewis v. Holsum of Fort Wayne, Inc., 278 F.3d 706, 711 (7th Cir.
2002). Additionally, we have noted that statements like Farquharson’s are
probative of retaliatory intent only if they are “both made by the decisionmaker and
related to the employment decision at issue.” See Fyfe v. City of Fort Wayne, 241
F.3d 597, 602 (7th Cir. 2001) (internal citations omitted). Here Przislicki—not
Farquharson—was responsible for terminating Doggett’s employment, and she did
so because he reportedly allowed a patient to abscond from the hospital. Doggett
alleges that Farquharson concocted the story about the patient; he further contends
that an affidavit purportedly written by that patient’s wife supports his version of
events. But our review of the district court’s docket reveals that Doggett never
presented the court with this affidavit, nor has he provided it to us. As such,
Doggett presented no support for his claim that he was fired because of his memos.
See Horwitz v. Bd. of Educ. of Avoca School Dist. No. 37, 260 F.3d 602, 618-19 (7th
Cir. 2001) (noting plaintiff’s lack of evidence that speech was a motivating factor in
her firing).

       Doggett’s claim that Cook County had a custom or policy that deprived him of
his First Amendment rights also fails. See Gernetzke v. Kenosha Unified Sch. Dist.
No. 1, 274 F.3d 464, 468 (7th Cir. 2001). Even assuming Cook County deprived him
of his First Amendment rights, Doggett provided no evidence that it had a policy or
custom of doing so. Instead, Doggett merely asserts in his brief, without further
No. 06-4160                                                                  Page 4

explanation, that “even one decision by Przislicki, if she were a final policymaker,
would render her decision County policy.” But he presented no evidence
establishing that Przislicki is a “final policymaker” or an actor with authority to
establish policies for Cook County. See id. Accordingly, we conclude that the
district court properly granted summary judgment to the defendants.
                                                                          AFFIRMED.